     Case 1:18-cv-01737-DAD-SKO Document 41 Filed 10/26/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   ALICIA ARREDONDO, individually and                No. 1:18-cv-01737-DAD-SKO
     acting in the interest of other current and
11   former employees,
12                      Plaintiff,                     ORDER GRANTING PARTIES’
                                                       STIPULATION TO DISMISS PLAINTIFF’S
13          v.                                         CLASS CLAIMS
14   SOUTHWESTERN & PACIFIC                            (Doc. No. 38)
     SPECIALTY FINANCE, INC., et al.,
15
                        Defendants.
16

17

18          On October 13, 2020, the parties filed a stipulation to dismiss plaintiff’s class claims from

19   this putative wage-and-hour class action without prejudice. (Doc. No. 38.) Therein, the parties

20   have agreed that this action will proceed on plaintiff’s individual claims and her representative

21   claim under California’s Private Attorneys General Act of 2004 (“PAGA”). (Id.)

22          Pursuant to the parties’ stipulation and good cause appearing, it is hereby ordered that:

23          1.      Plaintiff’s class claims in this action are dismissed without prejudice; and

24          2.      This action now proceeds only on plaintiff’s individual claims and her

25                  representative PAGA claim.

26   IT IS SO ORDERED.
27
        Dated:     October 23, 2020
28                                                        UNITED STATES DISTRICT JUDGE
                                                      1
